Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant application, Application No. 17/391,995 (hereinafter “the ‘995 Application”), is a continuation reissue of reissue application no. 16/670,488 (hereinafter “the ‘488 Application”), filed October 31, 2019, now Patent RE48,669, which is a continuation reissue of reissue application no. 15/898,124 (hereinafter “the ‘124 Application”), filed February 15, 2018, now Patent RE47,757, which is a continuation reissue of reissue application 14/109,725 (hereinafter “the ‘725 Application”), filed December 17, 2013, which is an application for reissue of U.S. Patent No. 8,397,301 and reissued on March 27, 2018 as U.S. RE46,768.

2.	Claims 1-27 are cancelled. New claims 28-47 are pending.  
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,397,301 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Specification
6.	a)	The disclosure filed on August 2, 2021 is objected to because: 
According to 37 CFR 1.177 (a), the specification must be amended to contain in the first sentence of the specification a notice stating that “More than one reissue application has been filed”.
b)	The amendment to the specification dated 8/2/2021 are objected to because it is not compliant with 37 CFR 1.173(b, d) (i.e., all omitted matter must be enclosed in brackets, no strike through). 
Appropriate corrections are required.

Reissue Declaration
7.       For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

8.	It is noted that the reissue oath/declaration filed October 5, 2021 stated the following:

“During prosecution of the Reissue Application 14/109,725, now RE48669, original granted claim 1 was found to be unpatentable in view of the prior art, and Applicant therefore claimed more than Applicant was entitled to claim in U.S. Patent No. 8,397,301 B2.” 
	First of all, the reissue application number listed is not correct, it is 16/670,488, not 14/109,725. Secondly, the information listed in that paragraph is not necessary as the original patent claim 1 of US Patent 8,397,301 has been identified having errors that need to be fixed. The listed errors are being excluded in the original patent claim 1 will be claimed in this instant reissue application, hence this reissue application is to claim more than the Applicant had the right to claim in the patent. Thirdly, the declaration does not point to any of the present claims that correct the alleged error.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-Usp.
9.	Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-36 of U.S. Patent No. RE 46,768. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-34 of this instant application and claims 28-36 of U.S. Patent No. RE 46,768 are directed to the same invention of identifying and assessing vulnerabilities on a mobile communication device.
	Claim 28 is fully anticipated by claim 28 of U.S. Patent No. RE 46,768.
	Claim 29 is fully anticipated by claims 29-30 of U.S. Patent No. RE 46,768.
	Claim 30 is fully anticipated by claims 31-32 of U.S. Patent No. RE 46,768.
Claim 31 is fully anticipated by claim 33 of U.S. Patent No. RE 46,768.
Claim 32 is fully anticipated by claim 34 of U.S. Patent No. RE 46,768.
Claim 33 is fully anticipated by claim 35 of U.S. Patent No. RE 46,768.
Claim 34 is fully anticipated by claim 36 of U.S. Patent No. RE 46,768, 

10. 	Claims 35, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42, 51 of U.S. Patent No. RE 47,757. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35, 42 of this instant application and claims 42, 51 of U.S. Patent No. RE 47,757 are directed to the same invention of identifying and assessing vulnerabilities on a mobile communication device.
	Claim 35 is fully anticipated by claim 42 of U.S. Patent No. RE 47,757.
	Claim 42 is fully anticipated by claim 51 of U.S. Patent No. RE 47,757.
	
		Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or render obvious the limitation of “correlating, by the at least one server, the received set of vulnerability information to at least one of the plurality sets of vulnerability information from the data storage to generate a first set of result information; and initiating the transmitting, by the at least one server to the mobile communications device, of a first subset of the first set of result information, the first subset of result information being selected from the first set of result information based on a determined vulnerability risk of each item of the result information, and the first subset of result information including instructions for remediating at least one vulnerability of the mobile communications device.” 
Ji et al. reference (US 2007/0088948) teaches the SCS delivers an update to the mobile station (“the security correlative server or the network access controller delivers security update control information to the mobile station and assists the mobile station to implement an automatic security update according to the security update control information.”, Ji: [0012] and “On discovering that it is necessary to update the version of SCA, the SCS notifies the SCA of the download resource address and the emergency for updating, so that the automatic update may be carried out.”, Ji: [0044]). Ji fails to disclose or suggest that a first subset of the first set of result information is transmitted to the mobile communications device, where the first subset of result information is selected from the first set of result information based on a determined vulnerability risk of each item of the result information, and the first subset of result information including instructions for remediating at least one vulnerability of the mobile communications device. In Ji, there is no mention of what’s included in the automatic security update described, nor is there any description of how the automatic security update is procured. 

Claims 29-34, 36-41, 43-47 are allowable for the same rationale applied against claims 28, 35, 42.
Claims 28-47 would be allowable if overcoming the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992